ORIGINAL                                                   04/14/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: OP 20-0200


                                        OP 20-0200
                                                                         FILED
 MARC FLORA and GLORIA FLORA                                             APR 1 4 2020
                                                                      Bowen Greenwood
              Petitioners,                                         ,7.lerk of Supreme Court
                                                                       Suite of Montana


       v.
                                                                      ORDER
 FIRST JUDICIAL DISTRICT COURT,
 HON.JAMES P. REYNOLDS,Presiding,

              Respondent.


       Petitioners Marc Flora and Gloria Flora seek a writ ofsupervisory control directing
the First Judicial District Court, Lewis and Clark County, to reverse its Order on
Defendants' motion that granted discovery sanctions against the Floras in its
Cause No. DDV-2011-471. In that Order,the District Court granted a motion for sanctions
filed by Defendants Katy Wessel and John Mehan, in which the court limited the evidence
the Floras could present at trial as a sanction for the Floras' failure to cooperate with
discovery. The Floras allege supervisory control is necessary in this case because allowing
the matter to move forward under the District Court's ruling would cut off their primary
claims and leave them at a significant disadvantage in litigating this matter.
       Having reviewed the Petition          and   the   challenged    Order, this Court
deems it appropriate to obtain a summary response. Therefore, in accordance with
M. R. App. P. 14(7),
      IT IS ORDERED that the First Judicial District Court and any or all Defendants in
the Cause No. DDV-2011-471, or both, are granted 30 days from the date of this Order to
prepare, file, and serve a response(s) to the petition for writ of supervisory control in
Cause No. DDV-2011-471.
      The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner, all counsel ofrecord in the First Judicial District Court,Lewis and Clark County,
Cause No. DDV-2011-471, and the Honorable James P. Reynolds, presiding.
      DATED this          day of April, 2020.
                                                 For the Court,




                                             2